DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 9 that Zhou fails to disclose a non-liquid crystal distribution region. The examiner respectfully disagrees as Zhou discloses a second region which is referred to as a dark region, where this region would not have a liquid crystal distribution. Further, the applicant also states that Zhou teaches away from using color filters. However, Zhou discloses the use of a transparent display and focuses on improving transparency without relying on the absence of color filters. Zhou’s method of improving transparency within the display can be used and applied to a display having color filters as well, where in this case, the prior art of Hirota is relied upon to disclose the use of color filters. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication No.: US 2017/0285380 A1) in view of Hirota et al (US Publication No.: US 2016/0004130 A1, “Hirota”).
	Regarding Claim 1, Zhou discloses a display panel (Figures 1-2), comprising:
	A pixel electrode layer (Figure 1, pixel electrode layer 5),
	A first shading trip (Figure 1, first shading strip 1), and

	The first shading strip and the second shading strip are vertically intersected (Figure 1),
	The pixel electrode layer is divided into four pixel electrode regions by the first shading strip and the second shading strip, a plurality of branch electrodes disposed in the pixel electrode regions (Figure 1, pixel electrode layer 5 has four pixel electrode regions comprising branch electrodes; Paragraph 0047),
	A lower side of each of the pixel electrode regions is provided with a non-liquid crystal distribution region, in a vertical direction, a center line between two adjacent pixel electrode regions is located in one non-liquid crystal distribution region between the two adjacent pixel electrode regions (Figure 1, a center line 3 between two adjacent pixel electrode regions is located in a non-liquid crystal distribution region as disclosed in Paragraph 0038).
	Zhou fails to disclose that the display panel further comprises a red sub pixel, a green sub pixel, a blue sub pixel and a white sub pixel respectively corresponding to the four pixel electrode regions.
	However, Hirota discloses a similar display comprising a red sub pixel, a green sub pixel, a blue sub pixel and a white sub pixel respectively corresponding to the four pixel electrode regions (Hirota, Figure 24 discloses a first green sub pixel, a second red sub pixel, a third blue sub pixel, and a fourth white sub pixel constituting a single pixel electrode layer; Paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Zhou to have four different color sub pixels as disclosed by Hirota. One would have been motivated to do so for the purpose of improving transmittance of the screen within the display device (Hirota, Paragraph 0104). 

	Regarding Claim 2, Zhou in view of Hirota discloses the display panel of claim 1, wherein the branch electrodes disposed in any two adjacent pixel electrode regions are symmetrical with respect to a center line between any two adjacent pixel electrode regions (Figure 1, branch electrodes disposed on opposite sides of the second shading strip 3 are symmetric along the shading strip line 3, which may also be considered a center line for the pixel electrode layer 5).



	Regarding Claim 4, Zhou in view of Hirota discloses the display panel of claim 1, wherein an included angle between each branch electrode and the first strip or the second shading strip is a, and 0°<a<90° (Zhou, Figure 1, each branch electrode is at an acute angle with the first strips 1 and second strips 3, so the angle must be between 0 and 90 degrees).

	Regarding Claim 5, Zhou in view of Hirota discloses the display panel of claim 1, wherein the first shading strips extend along a horizontal direction (Zhou, Figure 1, first shading strips 1 extend along a horizontal direction), and
	The second shading strips extend along the vertical direction (Zhou, Figure 1, second shading strips 3 extend along a vertical direction).

	Regarding Claim 6, Zhou in view of Hirota discloses the display panel of claim 1, wherein in the horizontal direction, a center line of two adjacent pixel electrode regions is coincided with the second shading strip (Zhou, Figure 1, a center line of two adjacent pixel electrode regions is coincided with second shading strip 3).

Claims 7-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hirota in further view of Takimoto et al (US Publication No.: US 2021/0141266 A1 of record, “Takimoto”).
	Regarding Claim 7, Zhou discloses a display module (Figures 1-2), wherein comprising a display panel (Figures 1-2), wherein the display panel comprising: 
	A pixel electrode layer (Figure 1, pixel electrode layer 5),
	A first shading trip (Figure 1, first shading strip 1), and
	A second shading strip (Figure 1, second shading strip 3), 

	The pixel electrode layer is divided into four pixel electrode regions by the first shading strip and the second shading strip, the pixel electrode layer comprises a plurality of branch electrodes disposed in the pixel electrode regions (Figure 1, pixel electrode layer 5 has four pixel electrode regions comprising branch electrodes; Paragraph 0047);
	A lower side of each of the pixel electrode regions is provided with a non-liquid crystal distribution region, in a vertical direction, a center line between two adjacent pixel electrode regions is located in one non-liquid crystal distribution region between the two adjacent pixel electrode regions (Figure 1, a center line 3 between two adjacent pixel electrode regions is located in a non-liquid crystal distribution region as disclosed in Paragraph 0038).
	Zhou fails to disclose that the display panel further comprises a red sub pixel, a green sub pixel, a blue sub pixel and a white sub pixel respectively corresponding to the four pixel electrode regions.
	However, Hirota discloses a similar display comprising a red sub pixel, a green sub pixel, a blue sub pixel and a white sub pixel respectively corresponding to the four pixel electrode regions (Hirota, Figure 24 discloses a first green sub pixel, a second red sub pixel, a third blue sub pixel, and a fourth white sub pixel constituting a single pixel electrode layer; Paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Zhou to have four different color sub pixels as disclosed by Hirota. One would have been motivated to do so for the purpose of improving transmittance of the screen within the display device (Hirota, Paragraph 0104). 
	Zhou fails to disclose that the display module comprises a polarizer layer and a cover layer that are disposed in sequence.
	However, Takimoto discloses a similar display module comprising a polarizer layer and a cover layer that are disposed in sequence (Takimoto, Figure 7, cover layer CM, polarizer PL2; Figure 1, display panel PNL, polarizer PL2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display module as disclosed by Zhou to include a polarizer and cover layer as 

	Regarding Claim 8, Zhou in view of Takimoto and Hirota discloses the display module of claim 7, wherein the branch electrodes disposed in any two adjacent pixel electrode regions are symmetrical with respect to a center line between any two adjacent pixel electrode regions (Figure 1, branch electrodes disposed on opposite sides of the second shading strip 3 are symmetric along the shading strip line 3, which may also be considered a center line for the pixel electrode layer 5).

	Regarding Claim 9, Zhou in view of Takimoto and Hirota discloses the display module of claim 8, wherein the branch electrodes in each of the pixel electrode regions are equally spaced (Zhou, Figure 1, the branch electrodes in each pixel electrode region are equally spaced; Paragraph 0054).

Regarding Claim 10, Zhou in view of Takimoto and Hirota discloses the display module of claim 8, wherein an included angle formed between each branch electrode and the first strip or the second shading strip is a, and  0°<a<90° (Zhou, Figure 1, each branch electrode is at an acute angle with the first strips 1 and second strips 3, so the angle must be between 0 and 90 degrees).

Regarding Claim 11, Zhou in view of Takimoto and Hirota discloses the display module of claim 7, wherein the first shading strips extend along a horizontal direction (Zhou, Figure 1, first shading strips 1 extend along a horizontal direction); and
	The second shading strips extend along the vertical direction (Zhou, Figure 1, second shading strips 3 extend along a vertical direction).

Regarding Claim 12, Zhou in view of Takimoto and Hirota discloses the display module of claim 11, wherein in the horizontal direction, a center line of two adjacent pixel electrode regions is coincided with the second shading strip (Zhou, Figure 1, a center line of two adjacent pixel electrode regions is coincided with second shading strip 3). 

	Regarding Claim 13, Zhou discloses a display device (Figures 1-2), comprising a display module (Figures 1-2), wherein the display module comprises a display panel (Figures 1-2), wherein the display panel comprises
A pixel electrode layer (Figure 1, pixel electrode layer 5),
	A first shading trip (Figure 1, first shading strip 1), and
	A second shading strip (Figure 1, second shading strip 3); wherein
	The first shading strip and the second shading strip are vertically intersected (Figure 1);
	The pixel electrode layer is divided into four pixel electrode regions by the first shading strip and the second shading strip, the pixel electrode comprises a plurality of branch electrodes disposed in the pixel electrode regions (Figure 1, pixel electrode layer 5 has four pixel electrode regions comprising branch electrodes; Paragraph 0047).
A lower side of each of the pixel electrode regions is provided with a non-liquid crystal distribution region, in a vertical direction, a center line between two adjacent pixel electrode regions is located in one non-liquid crystal distribution region between the two adjacent pixel electrode regions (Figure 1, a center line 3 between two adjacent pixel electrode regions is located in a non-liquid crystal distribution region as disclosed in Paragraph 0038).
	Zhou fails to disclose that the display panel further comprises a red sub pixel, a green sub pixel, a blue sub pixel and a white sub pixel respectively corresponding to the four pixel electrode regions.
	However, Hirota discloses a similar display comprising a red sub pixel, a green sub pixel, a blue sub pixel and a white sub pixel respectively corresponding to the four pixel electrode regions (Hirota, Figure 24 discloses a first green sub pixel, a second red sub pixel, a third blue sub pixel, and a fourth white sub pixel constituting a single pixel electrode layer; Paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Zhou to have four different color sub pixels as disclosed by Hirota. One would have been motivated to do so for the purpose of improving transmittance of the screen within the display device (Hirota, Paragraph 0104). 

	However, Takimoto discloses a similar display module comprising a polarizer layer and a cover layer that are disposed in sequence (Takimoto, Figure 7, cover layer CM, polarizer PL2; Figure 1, display panel PNL, polarizer PL2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display module as disclosed by Zhou to include a polarizer and cover layer as disclosed by Takimoto. One would have been motivated to do so for the purpose of forming a liquid crystal display device having an optical switching function (Takimoto, Paragraph 0033).
	
	Regarding Claim 14, Zhou in view of Takimoto and Hirota discloses the display module of claim 13, wherein the branch electrodes disposed in any two adjacent pixel electrode regions are symmetrical with respect to a center line between any two adjacent pixel electrode regions (Figure 1, branch electrodes disposed on opposite sides of the second shading strip 3 are symmetric along the shading strip line 3, which may also be considered a center line for the pixel electrode layer 5).

	Regarding Claim 15, Zhou in view of Takimoto and Hirota discloses the display module of claim 14, wherein the branch electrodes in each of the pixel electrode regions are equally spaced (Zhou, Figure 1, the branch electrodes in each pixel electrode region are equally spaced; Paragraph 0054).

Regarding Claim 16, Zhou in view of Takimoto and Hirota discloses the display module of claim 14, wherein an included angle formed between each branch electrode and the first strip or the second shading strip is a, and 0°<a<90° (Zhou, Figure 1, each branch electrode is at an acute angle with the first strips 1 and second strips 3, so the angle must be between 0 and 90 degrees).


	The second shading strips extend in the vertical direction (Zhou, Figure 1, second shading strips 3 extend along a vertical direction).

Regarding Claim 18, Zhou in view of Takimoto and Hirota discloses the display module of claim 17, wherein in the horizontal direction, a center line of the two adjacent pixel electrode regions is coincided with the second shading strip (Zhou, Figure 1, a center line of two adjacent pixel electrode regions is coincided with second shading strip 3). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871